Citation Nr: 0632774	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral shin splints.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar sprain.

3.  Entitlement to an initial compensable rating for 
residuals of T4 dysfunction.

4.  Entitlement to service connection for bilateral hamstring 
pain.

5.  Entitlement to service connection for interstitial lung 
disease.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from September 1999 to 
March 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO in Detroit, Michigan, currently has 
jurisdiction over the veteran's claims folder.

In pertinent part, the May 2003 rating decision denied 
service connection for bilateral hamstring pain, and 
interstitial lung disease with pulmonary hypertension.  This 
decision also established service connection for recurrent 
bilateral shin splints, evaluated as noncompensable (zero 
percent); lumbar sprain, evaluated as 20 percent disabling; 
and residuals of T4 dysfunction, also evaluated as 
noncompensable.  

The Board notes that the veteran initially requested a 
hearing in conjunction with this appeal.  However, he 
withdrew his hearing request by a June 2004 statement.

The Board also notes that service connection was established 
for pulmonary hypertension by an April 2005 Decision Review 
Office (DRO) decision.  In view of the foregoing, this issue 
has been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further notes that the veteran was originally 
represented by a private attorney in conjunction with this 
case.  However, as documented by correspondence dated in 
January 2006, this attorney no longer represents the veteran.  
Moreover, no new representative has been appointed by the 
veteran in conjunction with this case.

For the reasons detailed in the REMAND portion of this 
decision, the Board concludes that additional development is 
required with respect to the veteran's claim of entitlement 
to an initial rating in excess of 20 percent for his lumbar 
strain, as well as his claim of service connection for 
interstitial lung disease.  Accordingly, these claims will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Neither of the veteran's service-connected shin splints 
have resulted in limitation of flexion of 45 degrees or less, 
nor limitation of extension to 10 degrees or more.

3.  The competent medical evidence does not reflect that the 
veteran's service-connected T4 dysfunction is manifested by 
moderate limitation of motion of the spine.

4.  The competent medical evidence does not reflect that the 
veteran currently has a chronic disability manifested by 
hamstring pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for shin 
splints are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2006).

2.  The criteria for an initial compensable rating for T4 
dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.14, § 4.71a, 
Diagnostic Code 5291 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

3.  Service connection is not warranted for bilateral 
hamstring pain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was sent preadjudication 
notice by correspondence dated in October and November 2002, 
which is clearly before the May 2003 rating decision that is 
the subject of this appeal.  He was also sent additional 
notification by correspondence dated in March 2006.

Taken together, these letters summarized the criteria for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding of Quartuccio, supra.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute.  Elements (2) and (3) are in dispute regarding his 
service connection claims, and were addressed by the 
notification letters discussed above  Regarding elements (4) 
and (5), the March 2006 correspondence contains language on 
disability rating(s) and effective date(s) which largely 
tracks the Court's discussion of these elements in 
Dingess/Hartman.  The Board acknowledges that the March 2006 
letter referred to an issue other than those currently on 
appeal.  Nevertheless, this does not change the fact that he 
was provided with the notification deemed necessary by the 
Court regarding disability rating(s) and effective date(s).  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (Any defect in notice can be cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
withdrew his request for a hearing in conjunction with this 
case.  The record also reflects that he was accorded a VA 
general medical examination in January 2003, which for the 
reasons detailed below, the Board finds is sufficient to 
address his shin splint claim, T4 dysfunction claim, and his 
hamstring pain claim.  Therefore, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Shin Splints

The record reflects that the RO evaluated the veteran's 
bilateral shin splints pursuant to 38 CFR 4.71a, Diagnostic 
Code 5299-5260 (A hyphenated diagnostic code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Inasmuch as the RO has evaluated the bilateral shin splints 
based upon limitation of motion, the Board will also consider 
the applicability of Diagnostic Code 5261 which provides for 
limitation of the extension of the leg.  When there is 
limitation of extension of the leg to 5 degrees, a zero 
percent rating is assigned; when the limitation is to 10 
degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; 
when extension is limited to 30 degrees, 40 percent is 
assigned; and when it is limited to 45 degrees, 50 percent is 
assigned.  38 C.F.R. § 4.71a.

In this case the record does not reflect that either of the 
veteran's lower extremities are of such severity as to 
warrant a compensable evaluation under either Diagnostic Code 
5260 or 5261.  The Board acknowledges that the veteran's 
service medical records reflect that he was treated for shin 
splints in November 1999, with no history of injury to the 
shin area.  However, the January 2003 VA general medical 
examination noted, in pertinent part, that he had a normal 
gait, was able to stand fully erect, and was able to walk on 
his tiptoes as well as his heels.  Further, examination of 
the hips and knees showed full range of motion with 
extension, flexion, and internal and external rotation.  None 
of the subsequent treatment records indicate any limitation 
of motion of either extremity due to the service-connected 
shin splints.  Therefore, the competent medical evidence does 
not reflect that either of the veteran's service-connected 
shin splints have resulted in limitation of flexion of 45 
degrees or less or limitation of extension to 10 degrees or 
more.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a compensable 
rating for his service-connected bilateral shin splints under 
either Diagnostic Code 5260 or 5261.  In making this 
determination, the Board notes that it took into 
consideration both the veteran's complaints of pain and the 
potential applicability of "staged" ratings pursuant to 
Fenderson, supra.  However, a thorough review of the record 
indicates no distinctive period(s) where the veteran met or 
nearly approximated the criteria for a compensable rating for 
his shin splints under any of the potentially applicable 
Diagnostic Codes.  

B.  T4 Dysfunction

The record reflects that the RO initially evaluated the 
veteran's T4 dysfunction pursuant to former Diagnostic Code 
5291, in effect prior to September 26, 2003, provided that 
slight limitation of motion of the dorsal (thoracic) segment 
of the spine warranted a 0 percent evaluation; a 10 percent 
evaluation required either moderate or severe limitation of 
motion.  See 38 C.F.R. § 4.71a (2002).

The Board acknowledges that service medical records dated in 
December 1999 note complaints of upper back pain, and show an 
assessment of T4 dysfunction.  However, objective examination 
at that time showed range of motion, strength, gait, and 
reflexes to all be normal.  Moreover, the January 2003 VA 
general medical examination showed the upper extremities to 
have full range of motion of the shoulders; strength was 5/5, 
and there was no evidence of muscular atrophy in the upper or 
lower extremities.  Moreover, the examiner diagnosed resolved 
T4 dysfunction, diagnosed November 1999 with residual upper 
back tenderness.  (Emphasis added).

Although treatment records since the January 2003 VA general 
medical examination have shown treatment on multiple 
occasions for complaints of low back pain, the record 
reflects that these symptoms are due to the service-connected 
chronic lumbar strain as opposed to the T4 dysfunction; 
nothing in the records reflect that he was specifically 
treated for the service-connected T4 dysfunction.

To the extent the January 2003 VA general medical examination 
noted residual upper back tenderness, the Board finds that 
this indicates no more than slight limitation of motion, 
which warrants a noncompensable rating under former 
Diagnostic Code 5291.  Inasmuch as neither the service 
medical records nor the January 2003 VA general medical 
examination reflects moderate limitation of motion of the 
dorsal/thoracic spine, the veteran clearly does not meet or 
nearly approximate the criteria for a compensable rating in 
this case pursuant to former Diagnostic Code 5291.  Moreover, 
the fact that the January 2003 VA examiner characterized the 
T4 dysfunction as "resolved" except for some residual 
tenderness indicates the veteran has no significant 
impairment as a result of this service-connected disability.

The Board has also considered whether a compensable rating 
could be assigned for the thoracic spine under the General 
Rating Formula for Diseases and Injuries of the Spine that 
includes revised rating criteria, which became effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242 (2006)).  However, the revised rating criteria are in 
terms of the thoracolumbar spine and consideration of any 
limitation of motion of the thoracic spine would in this case 
overlap with consideration of limitation of motion of the 
lumbar spine, which is already separately rated as service-
connected chronic lumbar sprain, resulting in pyramiding, 
which is forbidden under 38 C.F.R. § 4.14.  

As with the shin splints claim, the Board took into 
consideration both the provisions of 38 C.F.R. 4.40, 4.45, 
and 4.59, as well as the potential applicability of 
"staged" ratings pursuant to Fenderson, supra, in 
evaluating the veteran's service-connected T4 dysfunction.  
However, as with the shin splints, the objective medical 
evidence does not indicate any distinctive period(s) where 
the severity of the veteran's T4 dysfunction would warrant a 
schedular rating under the potentially applicable Diagnostic 
Codes.  Moreover, such a rating under the General Rating 
Formula for Diseases and Injuries of the Spine would be in 
violation of the prohibition against pyramiding.

C.  Extraschedular Rating

The Board notes that in the March 2004 Statement of the Case 
(SOC) the RO included the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b)(1).  
However, the RO did not then or at any other time 
specifically adjudicate the matter of the veteran's 
entitlement to an extraschedular rating.  Moreover, the 
veteran has never raised the matter of his entitlement to an 
extraschedular rating.   Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance).


II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Bilateral hamstring pain

The Board notes that a thorough review of both the in-service 
and post-service medical records does not show he have been 
diagnosed with a chronic disability manifested by bilateral 
hamstring pain.

The Board acknowledges that the veteran complained of 
bilateral hamstring pain at the January 2003 VA general 
medical examination.  However, the only disability diagnosed 
at that time of the lower extremities was the already service 
connected bilateral shin splints.  Moreover, there was no 
evidence of muscle atrophy of either the upper or lower 
extremities.  Further, none of the subsequent treatment 
records show a chronic disability manifested by hamstring 
pain.  Thus, no competent medical evidence is of record which 
diagnoses a chronic disability manifested by hamstring pain.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional hamstring 
pain and discomfort.  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  In short, no underlying 
disability has been clinically identified; the medical 
evidence does not show a current disability manifested by 
hamstring pain for which service connection can be 
established.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for bilateral hamstring pain, and it must be 
denied.


ORDER

Entitlement to an initial compensable rating for bilateral 
shin splints is denied.

Entitlement to an initial compensable rating for T4 
dysfunction is denied.

Entitlement to service connection for bilateral hamstring 
pain is denied.


REMAND

Initially, the Board notes that the January 2003 VA general 
medical examination contained findings regarding the severity 
of the veteran's low back.  However, subsequent records 
continue to show treatment for low back pain, and contain 
findings which indicate the service-connected lumbar strain 
may have increased in severity since the last VA examination.  
In pertinent part, a private March 2005 evaluation report 
noted that the veteran's bending was markedly limited, 
although there are no specific range of motion findings.

VA's General Counsel has indicated that when the record 
reflects the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Turning to the veteran's claim of service connection for 
interstitial lung disease, the Board notes, as an initial 
matter, that there is no indication of treatment for any 
respiratory problems in the veteran's service medical 
records.  In fact, the veteran's lungs and chest were 
clinically evaluated as normal on his February 2002 
separation examination.  Moreover, he indicated on a 
concurrent Report of Medical History that he had not 
experienced asthma, shortness of breath, pain or pressure in 
chest, nor chronic cough.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Despite the foregoing, the Board notes that the veteran was 
apparently hospitalized in August 2002 for complaints of 
shortness of breath and non-productive cough.  Chest X-rays 
from that month indicated no focal infiltrate, but could not 
exclude interstitial fluid.  Additional chest X-rays from 
later that same month resulted in an impression of 
cardiomegaly with old healed granulomatous disease.  
Bilateral pulmonary angiogram revealed no evidence of 
pulmonary embolic disease, although there was right mid lung 
atelectasis.  Chest X-rays conducted in October 2002 also 
resulted in an impression of cardiomegaly with old healed 
granulomatous disease, with no infiltrates identified in the 
lungs.  In addition, a September 2003 private medical 
evaluation report includes findings of pulmonary 
hypertension, as well as interstitial lung disease.

The Board notes that interstitial lung disease is not one of 
the chronic disabilities entitled to presumptive service 
connection when diagnosed within the first post-service year.  
Further, there is no competent medical evidence relating this 
disability to the veteran's active service.  However, as 
already noted, the veteran is service connected for pulmonary 
hypertension, and medical records indicate concurrent 
treatment for this disability and interstitial lung disease 
as exemplified by the September 2003 private medical 
evaluation report.  As such, it suggests that the findings of 
interstitial lung disease may have been caused or aggravated 
by the pulmonary hypertension.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, no competent medical evidence is of record 
which addresses whether the findings of interstitial lung 
disease are etiologically related to the veteran's service-
connected pulmonary hypertension.  When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. 
§ 3.159(c)(4) (The assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.).  Consequently, the Board 
concludes that an examination is necessary to determine the 
exact nature and etiology of the veteran's claimed 
interstitial lung disease.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements. 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
and respiratory problems since March 
2005.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected low 
back disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.

3.  The veteran should also be scheduled 
for an examination to determine the 
nature etiology of his claimed 
interstitial lung disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner must specifically state whether 
the veteran currently has interstitial 
lung disease or any other respiratory 
disability other than the already service 
connected pulmonary hypertension.  For 
any such disability found to be present, 
the examiner must express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that it 
developed secondary to, or is aggravated 
by, the veteran's service-connected 
pulmonary hypertension.  By aggravation, 
the Board means a permanent increase in 
the overall severity of the disability 
beyond its natural progression.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2005, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


